Citation Nr: 0729853	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for tinnitus, 
diabetes mellitus, and PTSD, and denied an increase above a 
10 percent disability rating for bilateral hearing loss.

The issues of entitlement to service connection for diabetes 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not report tinnitus during service, and 
he denied having tinnitus many years after service, in 1984.

2.  The veteran did not report a history of tinnitus since 
service until after 2000.

3.  The veteran has level IX hearing impairment in the right 
ear and level II hearing impairment in the left ear.  His 
hearing impairment affects, but does not markedly interfere 
with, his employment.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The veteran's bilateral hearing loss does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, and VII (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

The veteran contends that he has tinnitus that began during 
service.  Service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran served in the United States Air Force as a ground 
equipment repairman.  During service, he was exposed to noise 
from ground equipment and aircraft engines.  VA has 
established service connection for his bilateral hearing 
loss.  The veteran's service medical records show outpatient 
treatment for otitis in 1966 and 1967, and audiometric 
testing on medical examinations in 1963, 1966, and 1967.  
None of those records reflect any report of tinnitus.

In 1984, the veteran filed a claim for service connection for 
decreased hearing.  On VA audiological examination in July 
1984, the veteran reported a history of hearing loss since 
service.  He denied having tinnitus, but stated that he had 
occasional popping sounds.  The veteran underwent a VA 
audiological evaluation in March 1991.  There is no 
indication that he reported tinnitus at that time.

In August 2004, the veteran requested service connection for 
tinnitus.  On VA examination in September 2004, he reported 
that he had constant tinnitus that had been present for at 
least 20 years.  The examiner noted that the veteran had 
reportedly first become aware of tinnitus approximately 
twenty years ago, which was seventeen years after service, 
and stated that she could not render an opinion regarding the 
etiology of the veteran's tinnitus without resorting to 
speculation.  In October 2006, the veteran had a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  He reported that during service he 
worked along the flight line on air bases, and was exposed to 
noise from aircraft engines and from ground equipment such as 
generators.  He stated that he began to experience tinnitus 
during service, and had continued to have it through the 
present.

The veteran's noise-related, service-connected hearing loss 
makes his claim for service connection for tinnitus 
plausible.  While the veteran was in service, however, he did 
not report having tinnitus.  More significantly, he denied 
having tinnitus when he had a hearing examination in 1984.  
The earlier records are in disagreement with the veteran's 
more recent statements, that tinnitus began during service 
and continued through the present.  The records from service 
and 1984 reflect the veteran's reports closer to the time of 
service, when his recollection of events in service would be 
expected to be fresher.  Therefore, the earlier statements 
regarding the absence of tinnitus during and after service 
are more convincing than the more recent accounts of a 
history of tinnitus for many years or since service.  The 
evidence against continuity of tinnitus since service 
outweighs the evidence for such continuity, and the 
preponderance of the evidence is against service connection 
for tinnitus.

Increased Rating for Hearing Loss

The veteran is seeking a rating higher than 10 percent for 
his service-connected bilateral hearing loss.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the puretone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment level 
is determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  Tables 
VI, VIa, and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI





Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

On the most recent audiological evaluation, in September 
2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
90
90
105
LEFT
25
40
40
60
85

The puretone threshold average was 94 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 78 percent in the 
right ear and of 88 percent in the left ear.  In the right 
ear, the puretone threshold at each of the four frequencies, 
1000, 2000, 3000, and 4000 Hertz, was higher than 55 
decibels.  Therefore, the Roman numeral hearing impairment 
level for the right ear is to be determined from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Under Table VI, the hearing impairment level in the right ear 
is V.  Under Table VIa, the hearing impairment level is the 
right ear is IX.  The higher impairment level, IX, is to be 
applied.  The hearing impairment level in the left ear is II.  
Under Table VII, hearing impairment of level IX in one ear 
and level II in the other ear establishes a 10 percent 
rating.

The veteran has submitted statements from about twenty 
persons who know him, most of them co-workers.  The 
individuals provided their observations of how the veteran 
had difficulty understanding what was said to him, and how 
this had an unfavorable impact on the veteran's work as a 
school principal.  In the October 2006 hearing, the veteran 
asserted that hearing tests, which were performed in 
controlled environments without background noise, did not 
show the full difficulty he had understanding speech in 
normal home, work, and public settings, where there is 
background noise.  The veteran reported that he had changed 
jobs, from being a school principal to being a classroom 
teacher, because his hearing impairment was too detrimental 
to working in a variety of settings in a school, and was 
easier to manage when working mainly inside a classroom.

VA's policy of conducting audiometry testing in a sound-
controlled room has been upheld.  Martinak v. Nicholson, No. 
05-1195 (U.S. Vet. App. August 23, 2007).  The audiological 
examinations are designed for the purpose of obtaining 
information necessary for the full and accurate application 
of the hearing loss rating schedule, which is based 
exclusively on the results provided from two objective tests, 
a pure tone audiometry test and a speech discrimination test.  
38 C.F.R. § 4.85.  The disability rating for hearing loss is 
assigned based on a purely mechanical application of the 
numeric scores from the authorized audiologic testing to the 
relevant criteria.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).  The veteran has not offered any medical evidence 
demonstrating that the testing method used produces 
inaccurate, misleading or clinically unacceptable results.  
He has offered only his own unsubstantiated lay opinion as to 
the impropriety of the testing method.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is also no 
indication that the examination and testing conducted in the 
veteran's case is inadequate.  

The results of audiometric testing are consistent with a 10 
percent rating, and do not meet the criteria for the next 
higher rating of 20 percent.  

In evaluating the veteran's disability due to hearing 
impairment, the Board also considers the effect of the 
hearing impairment on the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
the impairment on his functional abilities.  The evidence 
indicates that the veteran's hearing impairment has 
detrimental effects on his interaction with people at work 
and in other settings.  Those effects, however, are not so 
disabling as to warrant a rating higher than the 10 percent 
rating that is consistent with the test results.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director, or the Director of 
the VA Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The veteran has not required hospitalization for his hearing 
loss.  His hearing impairment has had effects on his 
employment, causing him difficulty hearing and understanding 
the speech of people around him, and even leading him to 
change to a different employment setting.  The veteran has 
remained gainfully employed, however, and the effects of his 
hearing impairment do not rise to the level of marked 
interference with employment.  The Board finds that 
impairment due to the veteran's hearing loss is not 
exceptional; the impairment can be evaluated appropriately 
under the criteria of the rating schedule.  Therefore, it is 
not necessary to refer the case to the appropriate official 
for consideration of an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant pre-adjudication notice in a 
letter dated in August 2004.  The notification substantially 
complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  Although there 
has not been any explicit effective date notice, given the 
decision herein, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims for service connection for 
tinnitus and an increased rating for hearing loss, VA has 
obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of the disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the those claims 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.


REMAND

The veteran reports that he has diabetes mellitus that was 
diagnosed in 1991.  He contends that his diabetes developed 
as a result of exposure during service to the herbicide Agent 
Orange.  VA law and regulations provide that, under certain 
circumstances, service connection for specific diseases, 
including diabetes mellitus, may be presumed if a veteran was 
exposed during service to certain herbicides, including Agent 
Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If 
a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for diabetes mellitus will be 
presumed if the condition becomes manifest to a degree of 10 
percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran did not serve in Vietnam, nor in the waters off 
of Vietnam, and he does not assert that he did.  He reports 
that he was exposed to an unidentified herbicide during 
service in Ethiopia, and to Agent Orange during service in 
Thailand.  The Board will remand the claim for the 
development of additional evidence as to whether the veteran 
was exposed to Agent Orange during service.

The veteran's service records show that he served in Ethiopia 
for several months in 1964 and 1965, and for another several 
month period in 1965 and 1966.  He served in Thailand from 
July 1966 to July 1967.  His service medical records reflect 
that he received treatment at the Korat Royal Thai Air Force 
Base (RTAFB) in Thailand.  In his 2006 hearing, the veteran 
reported that during his second period in Ethiopia, an 
unidentified herbicide was used to clear the area and control 
the vegetation in the area where he was stationed.  He stated 
that, in Thailand, Agent Orange was used to control 
vegetation around the perimeter and on the flight line of the 
air base.  He indicated that he assumed that the herbicide 
was Agent Orange because it came out of orange barrels.  He 
related that he had read on internet sites that the Defense 
Department has acknowledged using Agent Orange in Thailand.  
The veteran has submitted a statement from another veteran, 
Mr. T. A. C., who wrote that he was stationed at the Korat 
RTAFB in 1968, and that herbicides were used to control 
vegetation on and around the base.

On remand, the RO should request from the United States 
Department of Defense information as to whether Agent Orange 
was used at or near the Korat RTAFB between July 1966 and 
July 1967.

The veteran contends that he has PTSD as a result of 
traumatic experiences during service, particularly during his 
service in Ethiopia.  PTSD is a psychiatric disorder that 
develops as a result of traumatic experience.  It is possible 
for service connection to be established for PTSD that 
becomes manifest after separation from service.  In order for 
a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).

The veteran's service medical records reflect that he was 
seen in January 1964 for nervousness, hyperventilation, and 
syncopal episodes.  He had a neuropsychiatric consultation in 
February 1964.  In 2004, the veteran had a VA mental health 
consultation because his primary care physician thought that 
he might have PTSD.  The veteran reported that during his 
service in Ethiopia, he was in danger from local residents 
and from hyenas and other wild animals.  He stated that he 
felt fearful and anxious during his service there.  He 
reported that currently he had nightmares about his time in 
Ethiopia, he was irritable and nervous, and he had trouble 
with sleeping and with memory.  The examiner found that the 
veteran had symptoms of an anxiety disorder, but did not have 
symptoms that met the criteria for a diagnosis of PTSD.

The available evidence raises a question as to whether the 
veteran has an anxiety disorder that was incurred during, or 
as a result of, his service in Ethiopia.  The Board will 
remand the issue for a new VA psychiatric examination, with 
an opinion as to whether the veteran currently has any 
diagnosable mental illness, and, if so, as to the likelihood 
that the current disorder is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the United 
States Department of Defense information 
as to whether Agent Orange was used at or 
near the Korat Royal Thai Air Force Base 
between July 1966 and July 1967.

2.  The RO should schedule the veteran for 
a VA psychiatric examination to address 
the likely etiology of any current mental 
illness.  The examiner must be provided 
with the veteran's claims file for review.  
After examining the veteran and reviewing 
the claims file, the examiner should 
indicate whether the veteran has any 
diagnosable mental illness, and should 
provide a diagnosis for any such illness.  
If a mental illness is present, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that the current disorder 
began during service and has continued 
since service, or is otherwise causally 
related to service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


